PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/871,130
Filing Date: 26 Apr 2013
Appellant(s): WONG, Teck, Tin



__________________
Ryan R. Pool
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/11/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/11/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Re: Summary of the Claimed Invention
The claim is to a mixture for making fiberboard type products and requires agricultural fiber, a binding agent, and flow promoter as summarized in the table below.
Component
Amount
Note
Agricultural Fiber
Rape straw and/or rice straw
85 ~ 95% of total
Length is 5-10 mm
Moisture is 0-8wt%
Binding Agent
diphenylmethane diisocyanate (MDI)
>0 ~ ≤5 wt.% of total
No formaldehyde
Flow Promoter
Wheat flour
>0 ~ <10% of total


Claim 23 is similar except that the binding agent is a “soy-based binding agent” instead of MDI.
Claim 25 is similar except that it is written in closed, consisting of, form.



Re: Rejections under 35 USC §103:
Re: Overlapping Range of the Claimed Agricultural Fiber Content
Appellant argues that Churchill teaches using 0 - 100% of agricultural fiber, which does not reasonably render the claimed range obvious (App Br. Pg. 5-6). 
Examiner does not find this persuasive because Churchill’s claim 9 requires a mixture comprising milled straw, binder, and fire retardant “wherein the binder and the fire retardant material are added at a rate of approximately 2% to 20% of the milled straw weight on a dried basis” (Churchill’s Claim 9). 
This means that if there are 100 parts of fiber then there must be 2~20 parts of binder and fire retardant material.
If a PHOSITA were to practice claim 9 then they would mix together milled straw, binder, and fire retardant. They would limit the amount of binder and fire retardant such that the binder and fire retardant were equal to 2% to 20% of the milled straw as required by claim 9. For example, if a PHOSITA were to use 100 lbs. of straw then they would need to add 2 to 20 pounds of binder and fire retardant in order to meet this requirement. 
If there are 2~20 parts of not-straw mixed with 100 parts of straw, then the relative amount of straw ranges from 
(100 parts straw / 102 total parts) to (100 parts straw / 120 total parts.)
 When this is converted to percentages the result is that the straw ranges from 83% to 98%, which narrowly encompasses the claimed range of 85-95%.
Appellant argues that the Office Action takes “the unusual position that the broadest reasonable interpretation of Churchill et al. is actually narrower than what is literally recited in the in the reference” (App. Br. 6).
Examiner is unclear as to what portion of the reference the “literally recited” portion refers to. Nevertheless, the rejection depends on claim 9 which teaches that for every 100 parts of straw there are between 2 and 20 parts of not-straw added, which effectively teaches a mixture comprising 83-98% of straw as explained above. 
Appellant argues that claim 1 of Churchill requires only two components in any non-zero amount (App. Br. 6).
Examiner does not find this relevant because the rejection relied on Claim 9, which effectively teaches a mixture comprising 83-98% of straw as explained above.
Appellant argues that “The only support offered by the Office Action in support of its rejection theory for a more narrow interpretation of Churchill et al.' s straw and binder ranges is to point to the phrase "derived from straw" in the specification.” (App Br. 6)
Examiner does not find this persuasive because the rejection relied on Claim 9, which effectively teaches a mixture comprising 83-98% of straw (i.e., 120/100-102/100 → 83-98%) as explained above.
The only relevance of the term “derived from straw” in this case is that it shows that Appellant’s interpretation of Churchill as comprising an “infinitely small amount of straw” is unreasonable because a material derived from straw would contain more than an infinitely small amount of straw. In any case, no part of the rejection depends on this term. It is not relevant except to show that Appellant’s understanding of the prior art is unreasonable.
Furthermore, Churchill requires that the mixture is formed into a mat (Claim 1). A “mat” implies that a significant amount of agricultural fiber must be present in order to form a mat. This further shows that Appellants interpretation of the art as only containing an “infinitely small amount of straw” is unreasonable. 
Appellant argues that the term “derived from straw” does not limit the straw to any particular range (App. Br. Pg. 7).
Examiner agrees with Appellant, however, this was not relied upon in the rejection. The rejection relies on claim 9, as described above, as it would be understood in light of the specification. A PHOSITA would not read any of the claims as requiring an infinitely small amount of straw. The term shows that Appellants interpretation of the art is unreasonable.
Appellant argues that “1. Neither claim 9 nor any claim from which claim 9 depends (claim 8 and claim 1) actually limits the milled straw content to any range other than more than a non-zero amount.” (App Br. Pg. 7)
Examiner does not find this persuasive because claim requires three components. When the claim is practiced as written, without importing additional unclaimed ingredients from the specification, then the straw ranges from 83% to 98%, which narrowly encompasses the claimed range, as explained above.
Appellant argues that “2. Claim 9 and claims from which claim 9 depends (claim 8 and claim 1) all use the transition term comprising meaning that the claim is open to any other components.” (App Br. Pg. 7)
Examiner does not find this persuasive because adding other unclaimed other components is not a reasonable interpretation of a claim. The claim should be read as it is written without importing additional unclaimed ingredients from the specification.
Appellant argues that “3. …. Therefore, the amount of straw and binder can not add up to 100% in claim 9.” (App Br. Pg. 7)
Examiner agrees, however, this does not respond to the rejection. The rejection relied on claim 9 as written and without importing additional unclaimed ingredients from the specification. This requires a mixture comprising milled straw, binder, and fire retardant “wherein the binder and the fire retardant material are added at a rate of approximately 2% to 20% of the milled straw weight on a dried basis” (Churchill’s Claim 9). This means that if there are 100 parts of fiber then there must be 2~20 parts of binder and fire retardant material, which effectively teaches a mixture comprising 83-98% of straw because 
100 parts straw / 120 total parts = 83% straw 
100 parts straw / 102 total parts = 98% straw 
 Appellant argues that “4. .” molding release agents are taught by Churchill in the specification and thus, since other materials can be added to claim 9, it is not reasonable to interpret claim 9 as only requiring the claimed ingredients, i.e., straw + binder + fire retardant. Rather, claim 9 should be assumed to include other unclaimed materials (App Br. Pg. 7-8)
Examiner does not find this persuasive because the fact that claim 9 could in theory be modified as suggested by Appellant so that it would be have a different composition than what Churchill claims is an irrelevant red herring. The rejection relied on claim 9 as written and without importing additional unclaimed ingredients from the specification.
Appellant has not replied to the rejection. Churchill teaches that claim 9 requires straw, binder, and fire retardant. Claim 9 teaches straw + binder+ fire retardant content = 100% regardless of whether or not additional unclaimed ingredients could be imported from the specification. 
Appellant argues that the addition of amounts molding release or wax to claim 9 would cause claim 9 to fall outside the claimed range (App. Br. 7-8).
 Examiner does not find this persuasive because claim 9 does not require the addition of molding release or wax. The rejection relied on claim 9 as written and without importing additional unclaimed ingredients from the specification. 
However, even if claim 9 explicitly allowed for the optional addition of other substances, the rejection would not change because claim 9 would still teach the basic recipe1. This is even admitted by Appellant (“appellants do not disagree that claim 9 encompasses straw + binder + fire retardant content= 100%”, App Br. 9) and thus claim 9 effectively teaches a mixture comprising 83-98% of straw for the reasons explained above.
Appellant argues that “If this was an infringement action it would be improper to interpret claim 9 of Churchill as being limited to only 83%-98% milled straw and similarly in the current case, it is clearly improper to read this claim as teaching only 83%-98% milled straw.” (App. Br. 8)
Examiner does not find this persuasive because this is not an infringement action. The issue is not whether or not claim 9 is strictly limited to only 83%-98%, but whether Churchill teaches 83-wt. wt.% straw to a person having ordinary skill in the art. This strawman argument is irrelevant. Churchill’s claim 9 undisputedly teaches both
“straw + binder + fire retardant content= 100%” (App Br. 9)
binder + fire retardant content= straw * 2-20% (Churchill’s Claim 9)
This means that if there are 100 parts of fiber then there must be 2~20 parts of binder and fire retardant material, which effectively teaches a mixture comprising 83-98% of straw because 
100 parts straw / 120 total parts = 83% straw 
100 parts straw / 102 total parts = 98% straw 
Appellant argues that Churchill’s claim 9, when properly analyzed results in “1. On the low end: an infinitely small none zero amount.” (App. Br. 8).
Examiner understands that Appellant arrives at infinitely small none zero amount of straw by adding an infinite amount of other materials to the mixture, such as an infinite amount of wax. This is not a reasonable interpretation of the prior art. Adding an infinite amount of wax recited in the specification in to a claimed mixture that does not require wax is an improper importing of limitations from the specification into the claims. Claim 9 should be read as written and without importing additional unclaimed ingredients from the specification, let alone an infinite amount of wax.
Appellant argues that Churchill’s claim 9, when properly analyzed results in “2. On the high end: 96.07% milled straw.” (App. Br. 8).
Examiner understands that Appellant arrives at 96% instead of 98% because Appellant interprets claim 9 to mean that 
binder = straw * (2~20%)
fire retardant = straw * (2~20%)
In contrast, Examiner understands claim 9 to mean that 
 binder + fire retardant = straw * (2% to 20%)
This difference in interpretation does not substantially affect the rejection. If anything it alters the amount of straw to vary from 100/140 to 100/104, which results in 71-96% and is still fairly overlapping of the claimed range. However, based on claim 9 as written in view of the specification, e.g., P0027, Examiner maintains that the proper interpretation of claim 9 is that the total of binder + fire retardant are equal to 2-20% of the straw.
Appellant argues that “that the most narrow teaching regarding milled straw which can even be deduced (remember the reference only actually actively teaches a range from 0> to > 100) is from 0> to 98%.”
Examiner does not agree. As explained above, claim 9, as written and without importing additional unclaimed ingredients from the specification, teaches a mixture comprising 83-98 wt.% straw.
Appellant argues that the Office Action at Pg. 4 appears to be reading claim 9 as requiring from 2-20% of the fire retardant content when it actually only requires that the fire retardant be added at 2-20% "of the milled straw weight on a dried basis." (App Br. 9)
Examiner does not agree with Appellants analysis. If Churchill’s claim 9 can be practiced with straw, binder, fire retardant, and without the addition of other unclaimed materials (i.e., as written without importation of other ingredients from the specification), then in claim 9 when the fire retardant and binder are added at 2-20% of the milled straw weight on a dried basis, this effectively teaches a mixture comprising 83-98% of straw.
Examiner agrees, however, that when large amounts of wax or other unclaimed substances are added to claim 9, it may not meet the claim, such as Appellants example where the milled straw is present at only 10% total weight, the fire retardant could be present from 0.2% to 2% (2%-20% of the 10% total weight of straw). 
Appellant has not argued that Churchill’s claim 9 is not enabled, lacks essential elements, or implies that any addition of wax is required to practice the claim. Therefore, the only source of the supposed addition of large amounts of wax is the improper importation from the specification.  
	Appellant admits that “appellants do not disagree that claim 9 encompasses straw + binder + fire retardant content= 100%” (App. Br. Pg. 9), however, argues that this should not be interpreted as the entire scope of claim 9; and that when the claim is modified by adding other unclaimed materials to render the claim 9 outside the scope of the instant claim.
Examiner maintains that claim 9 should be interpreted as it is written and without importing other unclaimed additional materials, such as an infinite amount of wax and other substances from the specification. The claimed recipe of claim 9 when practiced using only the claimed components is a reasonable interpretation of the claim. When claim 9 is practiced as written and without addition of other unclaimed materials then it effectively teaches a mixture comprising 83-98% of straw, as explained above.
Churchill teaches that claim 9 only requires straw, binder, and fire retardant. If claim 9 only requires straw, binder, and fire retardant, then the recipe in claim 9 teaches straw + binder+ fire retardant content = 100% regardless of whether or not other materials could optionally be added to create different recipes2.
Appellant argues that the Office Action “includes the fatal admission, "other materials could optionally be added to create different recipes."” and thus claim 9 is not limited to where straw + binder + fire retardant content= 100% (App. Br 9)
Examiner does not find this persuasive because the question is whether or not Churchill’s claim 9 can be practiced as it is written and without importing other unclaimed materials from the specification into the claim.  Churchill’s claim 9 is not rendered deficient by the improper addition of other substances imported from the specification. 
Consider as an analogy, a recipe for a milkshake comprising 10 parts milk and 90 parts ice cream. The idea that additional ingredients (e.g., cookies) could be added to the milkshake does not mean that the recipe does not teach the basic recipe having 10% milk and 90% ice cream.
Similarly, Churchill’s claim 9 teaches a recipe for fabricating a board from milled straw wherein (straw + binder + fire retardant content= 100% total) and (binder + fire retardant = 20% straw basis). The idea that additional ingredients (e.g., an “other substances”) could be added to the mixture does not mean that the recipe does not teach the basic recipe having 83-98% straw as explained above.
Re: Extreme Picking and Choosing from the Prior Art Without Reason
Appellant argues that to arrive at the claims, one skilled in the art must 1. combine the teachings of two separate specific references, 2. then they must select the flow-promoting filler material…, and 3. then they must select the specifically claimed amount of flow-promoting filler material from the secondary reference, which is so broad of an amount of flow promoter to render the claim deficient. (App. Br 10)
Examiner does not find this persuasive because it misconstrues the prior art and the rejection. The rejection depends on Churchill’s claim 9 in view of P0027 which teaches a mixture that overlaps with the claim except for the presence of wheat flour, as summarized on the table on Page 11 of the Office Action, and copied below.
Table 2 - Copied from Office Action at Page 11



Claimed composition
Churchill

Component
Unit
Min
Max
Min
Max
Citation
(1)
rape or rice straw
wt.% of total
85%
95%
83%
98%
Claim 9


length
5 mm
10 mm
3 mm
38 mm
P0021
(2)
MDI
wt.% of total
>0 %
5%
2%*
10%*
P0027
(3)
Water
wt.% of (2)
>0%
8%
3%
8%
P0025
(4)
wheat flour
wt.% of total
>0%
10%
Not specified

* with respect to the straw content
Why would someone add wheat flour to such a mixture? It is not a random selection as suggested by Appellant (e.g., “the odds of arriving at the claims of the current application from the teachings of the cited prior art are astronomical.” App Br. 11). Rather, a PHOSITA would have been taught by Stofko that (A) conventionally adhesives for use in fiber board products are provided with wheat flour to act as an extender and (B) that when MDI is used in straw board production that “favorable results may be achieved with industrial wheat flour present in an amount of at least about 5% to about 20% of the composition by weight” (P0020).
Stofko teaches that when you add small amounts of binder to fiber board mixtures, it can be difficult to evenly distribute the binder. To solve this, first you should mix MDI with wheat flour and then use this mixture instead of pure binder, which allows the binder to be more evenly distributed. For example, when MDI is the binder, then 5-20% of flour gives good results in a fiber board production (P0020). This is a fair combination that renders the claim obvious and is not an arbitrary selection of random limitations from the prior art.
Appellant argues that to arrive at the claims, one skilled in the art must further 4…. then they must select the specific size of the flow-promoting filler material from the broader range taught in the cited prior art. (App. Br 10)
Examiner does not find this persuasive because the claims do NOT require a specific size of the flow-promoting filler. It is unclear what limitation this refers to. Claim 1, for example merely requires that the flow promoter is wheat flour. Even if the term “wheat flour” implied a particular size limitation (e.g., USDA definitions for wheat flour, etc.), the prior art uses the identical language and would also meet this limitation. Simply put, none of the claims recite and limitations that limit the size of the flow-promoting filler material and thus if this is a critical aspect of the claimed invention then the claim is deficient for failing to claimed this. 
Appellant argues that to arrive at the claims, one skilled in the art must further 5…. then they must select the specific other three components from the primary reference..., 6. then they must select the specific narrow claimed range for each component (four separate components results in four separate selections are needed) from the broad taught ranges, two of which are so individually broad so as to be disqualifying. (App. Br 10)
Examiner does not find this persuasive because to practice the combination of Churchill and Stofko would require:
step 1) combine 100 parts of straw with 2~20 parts of MDI binder and fire retardant as taught by Churchill’s Claim 9, wherein MDI is further limited to 2-10 parts as taught by Churchill’s P0027.
step 2) add wheat flour such that the wheat flour is 5-20% of the mixture in order to extend the MDI binder as taught by Stofko
This results in a mixture having 
100 parts rice straw
2-20 parts of MDI binder and fire retardant
	wherein the 2-20 parts are 2-10 parts MDI binder
		wherein the 2-10 parts of binder have 5-20% of wheat flour added

If a person were to practice Churchill’s Claim 9 as written and add wheat flour to extend the binder, as described above, then they would meet claim in most cases. This narrowly encompasses the claim and renders it obvious. 
Appellant argues that 7. With regard specific regard to claims 23 and 24… the rejection requires that one skilled in the art choose an arbitrary narrow range from the broad binder range taught in Churchill (App. Br 10).
Examiner does not find this persuasive Churchill’s claim 9 requires three ingredients: (A) milled straw, (B) binder, and (C) fire retardant. This means:	
Eqn 1. 	straw + binder + fire retardant = 100%
and that “the binder and the fire retardant material are added at a rate of approximately 2% to 20% of the milled straw weight on a dried basis”. This means:
Eqn 2. 	binder + fire retardant = straw * (2% to 20%)
P0027 further clarifies that “the resin binder is added to the mixture at a rate of 2% to 10% of fiber weight”. This means:
Eqn 3. 	binder = straw * (2% to 10%)
Thus, for 100 parts of straw, there are 2~10 parts of binder and >0-10 parts of fire retardant. This narrowly encompasses the claim and renders it obvious.
 Appellant further argues that 7. With regard specific regard to claims 23 and 24…. that substituting a soy protein binder will significantly affect the mechanical properties of the product but where there is no teaching in the art as to how to predict what these changes will be (not a result effective variable). (App. Br 11).
Examiner does not find this persuasive because the rejection relies on Wang to teach substituting soy protein for MDI. Wang is an NPL reference dedicated to examining the mechanical properties of fiber boards made from straw with soy protein isolate (see abstract, and Table 1, which specifically compares the tensile strength and compressive strength of boards made from MDI vs soy protein and mixtures thereof). The purpose of the Wang publication is to address how substituting a soy protein binder will significantly affect the mechanical properties of the product.
Appellant further argues that 7. With regard specific regard to claims 23 and 24…. that There is no teaching in the art or way for one skilled in the art to predict with a reasonable degree of success how substituting a soy protein binder into the composition of Churchill will affect the amount of the binder need in the composition. (App. Br 11).
Examiner does not find this persuasive because the rejection relies on Wang to teach substituting soy protein for MDI. Wang is an NPL reference dedicated to examining the mechanical properties of fiber boards made from straw with soy protein isolate (see abstract, and Table 1, copied below, which specifically compares the tensile strength and compressive strength of boards made from MDI vs soy protein isolate (SPI) and mixtures thereof). 

    PNG
    media_image2.png
    271
    336
    media_image2.png
    Greyscale

The purpose of the Wang publication is to address how substituting a soy protein in a binder will affect the mechanical properties of a fiberboard like product. Appellant’s argument that a PHOSITA could not substitute MDI with soy protein without a reasonable expectation of success is inconsistent with the prior art.
Appellant argues that “the odds of arriving at the claims of the current application from the teachings of the cited prior art are astronomical”. (App. Br 11).
Examiner does not find this persuasive because Appellant fails to explain how they determine the odds. Rather, Examiner asserts that the combination does not depend on any odds of random selection or the like, but rather relies on the teaching of the prior art as would be understood to a person having ordinary skill in the art. 
Appellant argues that the combination of required selections to be made from the cited prior art to arrive at the narrow ranges of the claims of the current application are so numerous and difficult so as require clear undue experimentation by one skilled in the art. (App. Br 11).
Examiner does not find this persuasive because the combination requires practicing Churchill’s claim 9 as it is written in light of the specification and modifying it to include wheat flour as suggested by Stofko; and, for Claims 23-24, replacing MDI with SPI as suggested by Wang. The ranges taught by combination narrowly encompass or else anticipate the claimed ranges. The invention is obvious.
Re: Unexpected Results
Appellant’s argument of unexpected results is not persuasive because the results of 07/30/2018 fail to show any unexpected results. Rather, the results are insufficient to show any trends, synergy, etc.; expected or not. 
Examiner has summarized the results that were provided by Appellant on 07/30/2018 below. The results do not show any technical comparisons. Appellant has failed to provide any explanation or reasoning as to how this data shows any trends or comparisons relevant to the claimed subject matter.

Ex
Rice Straw
Rape Straw
MDI
Other
Flow Promoter
Moisture
Strength
1*
70


30 - UF*

8-10*

2*
92

8*


10-12*
600
3*
80

5

15 (wheat)
10-12*

4*
70
15
5

10 (?)
12*
400
5
41.5
40
3.5

8 (?)
7
1200
6*


3.5-5
85-95 -Bamboo Mix*
5-10 (?)
3-6
1700

*Not the claimed subject matter
For example, assuming that the undisclosed flow promoter in example 2, 4, and 5 is the same as the claimed flow promoter, the results merely indicate that different formulations have different results. Since multiple variables are modified, and with so few results, the data is insufficient to show any meaningful results.
To the extent that the images show that replacing UF (a formaldehyde containing resin) with MDI increases strength, this is not unexpected as evidenced by Wang (NPL 2002), “Wheat straw particleboard prepared with methylene diphenyl diisocyanate (MDI) resin had mechanical properties 3–10 times greater than straw particleboard with UF resin” (Pg44). This response was presented in the previous office action and is undisputed.
	Given the lack of evidence in the case of unexpected results, Appellants arguments regarding unexpected results equate to mere Attorney arguments.

Re: Claim 25
	Appellant argues that Uhland’s Example 2 requires 96.5% straw, which is outside the claimed range of 85-95%.
	Examiner does not find this persuasive because this is an unfair piecemeal attack of the rejection. The rejection requires modifying Uhland’s Example 2 to add flour as a flow promoter as taught by “Stofko-623”, which is a different Stofko reference. When this is accomplished then the straw wt.% is adjusted and claim is rendered obvious.
Stofko-623 adds wheat flour to mixtures such as mixtures of 6% MDI with 94% lignocellulosic substrate (Stofko-623’s Example 1) including “straw composites” (Stofko-623’s Abstract).
Stofko-623 teaches that it is “very difficult to distribute small quantities of MDI over a large surface of lignocellulose materials to be bonded” (C2L1-3 and see C2L56-63) and therefore proposes to use polysaccharides, such as wheat flour, as carriers in order to distribute the MDI over a larger surface area (C3L5-60 and Claim 3) and thereby improve the strength of the fiberboard (See Table 3 in Example 3).
When wheat flour is added to Uhland’s example 2 following the guidance of Stofko-623 then the resulting claimed mixture is obvious.
Table 3 - Summary of Rejection and portions of Cited prior art used in the Office Action 

Claim 25 composition
Uhland
Stofko-623
Component
Min
Max
Example 2
Example 1
Ag. fiber
85 wt.%
rape or rice straw
95 wt.%
rape or rice straw
96.5 wt.% 
rape or rice straw
94 wt.%
MDI
>0 %
5%
3.5 wt.%
6% MDI + Flow promoter*
Flow promoter
>0%  wheat flour
10% wheat flour
N/A


  * such as wheat flour
	When Uhland is modified by using flow promoter as suggested by Stofko-623, then the mixture would fall within the claimed range. The combination is shown in tabular form above. Note, this table was not provided in the Office Action, but presents the same portions of the references referenced in the Office Action in tabular form. This is not a new rejection, and is simply provided for summary purposes.
	Appellant argue “that the only place where 0% and less than 10% by weight of wheat flour (alleged to be the flow-promoting filler material) is disclosed in Stofko is in the examples. However, these examples also include materials which are excluded”
Examiner does not find this persuasive because Stofko is relied upon to modify Uhland. Uhland teaches only straw and binder. Stofko teaches adding a flow promoter to binder such as in Example 1. Examiner agrees that Stofko’s example 1 includes both wheat and wood flour as a flow promoter, however, a PHOSITA would have found it obvious to use only wheat flour.
Furthermore, Stofko provides examples where only wheat flour is used such as in row 2 of table 9. Thus, these examples demonstrate that the flow promoter may include only wheat flour. The reader of Stofko would understand that the flow promoter may be only wheat flour. It is thus obvious to use only wheat flour as the flow promoter that is used to modify Uhland.
The question is whether the claim is obvious when Uhland is combined with Stofko-623. Appellant has presented no explanation as to why the references would not be obvious to combine, or why, when combined, they would not render the claim obvious. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NICHOLAS R KRASNOW/Examiner, Art Unit 1744                                                                                                                                                                                                        
Conferees:
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744           
                                                                                                                                                                                             /WILLIAM KRYNSKI/
Supervisory Patent Examiner, TC 1700

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
    

    
        1 If a recipe requires A+B+C but allows for the optional addition of D, then the recipe teaches both A+B+C=100% as well as A+B+C+D=100%.Similarly, here the optional addition of other substances allowed by the transitional phrase “comprising” does not negate the teaching of the claim as written.
        2 If a recipe requires A+B+C but allows for the optional addition of D, then the recipe teaches A+B+C=100% as well as A+B+C+D=100%.